      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MICHAEL PALMA,                    §
          Plaintiff,              §
                                  §
v.                                § Civil Action No. 4:20-cv-02743
                                  §
HARRIS COUNTY APPRAISAL DISTRICT, §
and CHRISTINE WEEMS               §
            Defendants.           §


DEFENDANT CHRISTINE WEEMS’S MOTION TO DISMISS PLAINTIFF’S SECOND
                     AMENDED COMPLAINT


       Plaintiff Michael Palma filed his Second Amended Complaint (the “Complaint”) [Doc. 5]

on August 3, 2020 against the Harris County Appraisal District (“HCAD”) and Judge Christine

Weems alleging violations of his Fourth, Fifth, and Fourteenth Amendment rights under 42 U.S.C.

§ 1983. Palma claims he was subjected “to an unreasonable seizure, deprivation of life, liberty and

property without due process,” Doc. 5, p. 4, when HCAD and Judge Weems did not provide

answers to Palma’s specific questions about certain tax exemptions. Doc. 5, p. 5. Palma’s claims

against Judge Weems must be dismissed because:

               1. Palma’s Complaint in forma pauperis is frivolous and fails to state a claim;

               2. Palma lacks standing to bring claims against Judge Weems;

               3. Palma’s claims are barred by Eleventh Amendment immunity;

               4. Palma’s claims are barred by the Rooker-Feldman Doctrine;

               5. Palma’s claims are barred by Judicial Immunity; and

               6. Palma fails to state a claim upon which relief may be granted.




                                                                                       Page 1 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 2 of 10




          I.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        This action, like many of Palma’s other lawsuits in state and federal fora over the past

decade, 1 arises out of Palma’s failure or refusal to pay taxes assessed by HCAD on his property.

Though Palma fails to include one, a brief overview of this dispute may be helpful. 2 Judge Weems

presided over one of Palma’s annual suits against HCAD. Palma claimed that his property was not

taxable, or it was exempt under Section 11.01 of the Texas Property Tax Code. HCAD moved

Judge Weems to reconsider an earlier denial of HCAD’s motion for summary judgment. Judge

Weems held a virtual hearing. Judge Weems granted HCAD’s motion to reconsider and entered

summary judgment for HCAD, disposing of the case.

        Apparently dissatisfied with this result, Palma has sued Judge Weems and HCAD in this

Court seeking an order forcing Judge Weems and/or HCAD to answer lingering questions he has

concerning statutory interpretation. Doc. 5, p. 5. While he also appears to seek certification of two

questions to the Texas Supreme Court as an alternative relief in the event Judge Weems and HCAD

fail or refuse to comply with his demands for answers, he has not shown such certification is

warranted. Certification is warranted “where federal judges are uncertain about, and indeed

divided over, the proper interpretation of Texas law, concerning an issue that is likely to recur in

other cases involving similar [issues].” Zepada v. Federal Home Loan Mortgage Corporation, 967



1
 See, e.g., In re Palma, No. 01-19-00471-CV, 2019 WL 3293691 (Tex. App.—Houston [1st Dist.] July 23,
2019, no pet.) (mem. op.); Palma v. Texas, No. H-18-4561, 2019 WL 2524933 (S.D. Tex. April 3, 2019)
(mem. op.), adopted 2019 WL 2524921; Palma v. Luker, No. H-18-0335, 2019 WL 1330332 (S.D. Tex.
March 25, 2019) (mem. op.); Palma v. Harris Cty. Appraisal Review Bd., No. 01-17-00705-CV, 2018 WL
3355052 (Tex. App.—Houston [1st Dist.] July 10, 2018, pet. denied) (mem. op.), cert. denied, 139 S. Ct.
2753 (June 24, 2019); Palma v. Harris Cty. Appraisal Dist., No. 01-17-00502-CV, 2018 WL 1473792 (Tex.
App.—Houston [1st Dist.] Mar. 27, 2018, pet. denied) (mem. op.).
2
 The Court may take judicial notice of all of the relevant information concerning the underlying suit, Palma
v. Harris Cty. Appraisal Dist., Cause No. 2019-02377 In the 281st Judicial District Court of Harris County,
Texas because it is publicly available in the Harris County records, whose accuracy cannot reasonably be
questioned. FED. R. EVID. 201(b)(2).


                                                                                               Page 2 of 10
       Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 3 of 10




F.3d 456, 458 (5th Cir. 2020) (citation omitted). Palma has established no division among federal

courts concerning his statutory interpretation questions. While the issues Palma raises here are

arguably “likely to recur in other cases,” those cases are almost certainly cases Palma himself will

file. Nevertheless, the Court need not consider the propriety of certification in this case where

dismissal is proper for lack of subject matter jurisdiction and for failure to state a claim.

 II.     MOTION TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

A.      STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of subject-

matter jurisdiction. FED. R. CIV. P. 12(b)(1). When the court lacks the statutory or constitutional

power to adjudicate a case, the case is properly dismissed for lack of subject-matter jurisdiction.

Hooks v. Landmark Indus., Inc., 797 F.3d 309, 312 (5th Cir. 2015). “The burden of proof for a

Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001). “Accordingly, the plaintiff constantly bears the burden of proof

that jurisdiction does in fact exist.” Id.

B.      ARGUMENTS & AUTHORITIES

        1.      Plaintiff’s claims must be dismissed under 28 U.S.C. § 1915.

        This civil action is subject to preliminary review under 28 U.S.C. § 1915(e)(2)(B). A

district court “shall dismiss” any in forma pauperis action if the court determines that the complaint

is: (1) frivolous or malicious; (2) fails to state a claim upon which relief may be granted; or (3)

seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B). This is true even if the plaintiff paid the filing fee. Grant v. Howell, 235 F. App’x

326 (5th Cir. 2007) (quoting 28 U.S.C. § 1915(e)(2)(B)(i). As discussed in further detail infra,

Palma’s Complaint fails to state any claim upon which relief may be granted.




                                                                                           Page 3 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 4 of 10




       2.      Palma lacks standing in this suit against Judge Weems.

       “[B]efore a federal court can consider the merits of a legal claim, the person seeking to

invoke jurisdiction must establish the requisite standing to sue.” Whitmore v. Arkansas, 495 U.S.

149, 154-55 (1990). Standing requires plaintiff to demonstrate (1) an actual or imminent, concrete

and particularized “injury-in-fact”; (2) that is fairly traceable to the challenged action of the

defendant; and (3) that is likely to be redressed by a favorable decision. Friends of the Earth, Inc.

v. Laidlaw Envt’l. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000).

        “The case or controversy requirement of Article III of the Constitution requires a plaintiff

to show that he and the defendants have adverse legal interests.” Bauer v. Texas, 341 F.3d 352,

359 (5th Cir. 2003). “The requirement of a justiciable controversy is not satisfied where a judge

acts in his adjudicatory capacity.” Id. Because Judge Weems was acting purely in her judicial

capacity, Palma has not established a case-or-controversy sufficient to confer standing.

       Moreover, Palma’s Complaint does not clearly identify an injury in fact, let alone allege

facts from which the Court could conclude that the injury was “fairly traceable” to the conduct of

Judge Weems. Further, any potential injury cannot be redressed in this litigation because Plaintiff

seeks no affirmative relief that this Court can provide. Doc. 5, p. 5. Even if Palma were asking this

Court to enter an order requiring a state court judge to provide one of the litigants before her with

discovery and legal advice, such an order is not within the ability of this Court to provide. Palma

“cannot obtain [any] requested [declaratory or injunctive] relief because federal courts have no

authority to direct state courts or their judicial officers in the performance of their duties.” See

LaBranche v. Becnel, 559 Fed. Appx. 290, 291 (5th Cir. 2014) (per curiam).

       Plaintiff’s opinion that there existed “the appearance of impropriety, bias and partiality”

likewise presents no injury this Court could redress.

       Because Palma has not alleged (and cannot allege) a case-or-controversy or injury-in-fact


                                                                                         Page 4 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 5 of 10




redressable by this Court, he lacks standing and his claims against Judge Weems should be

dismissed with prejudice.

        3.      Palma’s official capacity claims are barred by the Eleventh Amendment.

        The Eleventh Amendment deprives a federal court of jurisdiction to hear a suit against the

State of Texas or its officials, regardless of the relief sought, unless sovereign immunity is

expressly waived. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984). “A suit

against a state official in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

“Suits against state officials in their official capacity [] should be treated as suits against the State.”

Hafer v. Melo, 502 U.S. 21, 25 (1991).

        Judge Weems is, by Plaintiff’s own admission, a state official. Doc. 5, p. 2. Specifically,

Plaintiff admits that Judge Weems is the “281st State District Court Judge.” Doc. 5, p. 2. The 281st

District Court of Harris County is a state court created by statute. TEX. GOV’T CODE § 24.458.

        Palma’s § 1983 claims are barred by Eleventh Amendment immunity. See Howlett v. Rose,

496 U.S. 356, 364 (1990) (“Will [v. Michigan Dept. of State Police, 491 U.S. 58 (1989)] establishes

that the State and arms of the State, which have traditionally enjoyed Eleventh Amendment

immunity, are not subject to suit under § 1983”).

        Palma’s claims against Judge Weems in her official capacity should therefore be dismissed

with prejudice, pursuant to FED. R. CIV. P. 12(b)(1).

        4.      The Rooker-Feldman doctrine bars the claim.

        The Rooker-Feldman doctrine 3 bars a federal court from entertaining collateral attacks on


3
   See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923) (the jurisdiction of the District Court “is
strictly original”); D. C. Court of Appeals v. Feldman, 460 U.S. 462, 476 & 482 (1983) (“a United States
District Court has no authority to review final judgments of a state court in judicial proceedings”).



                                                                                              Page 5 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 6 of 10




state court judgments. United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994). “If the district

court is confronted with issues that are ‘inextricably intertwined’ with a state judgment, the court

is ‘in essence being called upon to review the state court decision,’ and the originality of the district

court’s jurisdiction precludes such a review.” Id. (citing Feldman, 460 U.S. at 482).

        Palma’s claims against Judge Weems arise directly from her judicial decisions in state court

proceedings. Doc. 5, p. 4. Orders entered by a judge (including Judge Weems) presiding over the

281st Court are state court orders by their very definition. See TEX. GOV’T CODE § 24.458. At a

minimum, Palma’s claims are certainly “inextricably intertwined” with state court judgments.

Accordingly, this Court lacks jurisdiction to consider Palma’s collateral or direct attack on state

court decisions and judgments. Shepherd, 23 F.3d at 924. As a matter of law, Judge Weems is

entitled to dismissal of Plaintiff’s with prejudice.

          III.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

A.      STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) governs motions to dismiss for failure to state a

claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). To avoid dismissal under Rule

12(b)(6), a plaintiff must plead sufficient facts to “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. While courts must accept all factual allegations as true, they “do not accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP Axess

Inc., 407 F.3d 690, 696 (5th Cir. 2005); see also Iqbal, 556 U.S. at 679.




                                                                                            Page 6 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 7 of 10




B.      ARGUMENTS & AUTHORITIES

        1.      Judge Weems is entitled to judicial immunity.

        “The federal civil rights laws do not provide a vehicle to attack state court judgments nor

to sanction the conduct of state court judges for actions taken within the scope of their judicial

authority.” Hicks v. Bexar Cty., Tex., 973 F.Supp. 653, 667-72 (W.D. Tex. 1997), citing Bogney

v. Jones, 904 F.2d 272, 274 (5th Cir. 1990). This immunity is so pervasive that it bars suit for

claims far more significant than the allegations raised in this litigation, applying even when a

judge is accused of acting maliciously and corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967).

        Although Palma has not identified any actions injurious to him which are alleged to have

been taken by Judge Weems, the only possible actions would have been Judge Weems’ presiding

over the state court case, which is plainly the exercise of a judicial function. Even the allegation

of a judge choosing not to enter an order (Doc. 5, p. 4) is a judicial function. Because Judge

Weems is entitled to judicial immunity, Palma’s claims should be dismissed.

        2.      Palma fails to state a claim for which relief may be granted.

        Palma has not stated a claim against Judge Weems for which relief may be granted. At

best, Palma’s allegations are purely conclusory and inadequate “to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678. “[C[onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a

motion to dismiss.” Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

Palma’s Complaint is insufficient to meet Federal Rule of Civil Procedure 8(a)’s requirements,

and even if it did equitable relief is unavailable to Palma.

                A.      Palma’s Complaint does not satisfy Rule 8(a).

        A claim for relief is required to contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). If a plaintiff fails to satisfy Rule 8(a),


                                                                                               Page 7 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 8 of 10




the defendant may file a motion to dismiss the plaintiff's claims under Federal Rule of Civil

Procedure 12(b)(6).

        In this litigation it is entirely unclear what Palma’s true complaints are. There are no clear

allegations to entitle Palma to any relief, or even identify when any actions allegedly took place,

to comply with any limitations period. Palma alleges no specific facts from which this Court could

infer liability for Judge Weems under any legal theory.

                B.       Equitable relief is unavailable.

        Plaintiff seeks injunctive relief. Doc. 5, p. 5. Injunctive relief is not available as a matter of

law. Palma “cannot obtain [any] requested [declaratory or injunctive] relief because federal courts

have no authority to direct state courts or their judicial officers in the performance of their duties.”

See LaBranche, 559 Fed.Appx. at 291.

        Further, Palma brings his claim under 42 U.S.C. § 1983. Doc. 5, p. 4. That statute, in

pertinent part, reads:

                except that in any action brought against a judicial officer for an act
                or omission taken in such officer's judicial capacity, injunctive relief
                shall not be granted unless a declaratory decree was violated or
                declaratory relief was unavailable.

42 U.S.C. § 1983 (emphasis added). Palma has not alleged that a decree was violated or alleged

facts to suggest that declaratory relief was unavailable.

        Courts frequently dismiss lawsuits like this one as “frivolous,” and this Court should do

the same. See, e.g., Machetta v. Moren, 726 Fed.Appx. 219, 221 (5th Cir. 2018); Hunter v. Price,

No. A-15-CV-405-LY, 2015 WL 2454118, at *3 (W.D. Tex. May 21, 2015) (“Hunter’s complaint

should be dismissed with prejudice as frivolous and Hunter should be denied any further relief”).

                                      IV.     CONCLUSION

        Defendant Judge Christine Weems respectfully requests this Court dismiss Plaintiff’s



                                                                                             Page 8 of 10
      Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 9 of 10




claims in their entirety for failure to state a claim and for lack of subject matter jurisdiction. The

claims in this litigation are frivolous, Palma lacks standing, numerous jurisdiction barriers prohibit

Palma’s suit, and Palma has failed to state a claim on which relief may be granted.


                                               Respectfully submitted.

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Defense Litigation

                                               THOMAS A. ALBRIGHT
                                               Division Chief - General Litigation

                                               /s/ Tanya Robinson
                                               TANYA ROBINSON
                                               Attorney-in-Charge
                                               State Bar No. 24095822
                                               Southern District ID 3533187
                                               Assistant Attorney General
                                               GENERAL LITIGATION DIVISION
                                               OFFICE OF THE ATTORNEY GENERAL
                                               P.O. Box 12548, Capitol Station
                                               Austin, Texas 78711-2548
                                               Phone: 512-936-1162
                                               Fax: 512-320-0667
                                               tanya.robinson@oag.texas.gov

                                               ATTORNEYS FOR DEFENDANT




                                                                                         Page 9 of 10
    Case 4:20-cv-02743 Document 9 Filed on 09/09/20 in TXSD Page 10 of 10




                             CERTIFICATE OF SERVICE

     I certify that on September 9, 2020 the foregoing document was filed via the Court’s
CM/ECF system, causing electronic service upon all counsel of record.


                                         /s/ Tanya Robinson
                                         TANYA ROBINSON
                                         Assistant Attorney General




                                                                             Page 10 of 10
